U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 12b-25/A Commission File Number 333-30176 NOTIFICATION OF LATE FILING (Check One): xForm 10-Ko Form 11-Ko Form 20-Fo Form 10-Qo Form N-SAR For Period Ended:December 31, 2010 oTransition Report on Form 10-Ko Transition Report on Form 10-Q oTransition Report on Form 20-F o Transition Report on Form N-SAR oTransition Report on Form 11-K For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I-Registrant Information Full Name of Registrant Trycera Financial, Inc. Former Name if Applicable Address of principal executive office 18200 Von Karman Avenue, Suite 850 City, State and Zip Code Irvine, CA. 92612 Part II-Rules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x a. The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; b. The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and c. The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III-Narrative State below in reasonable detail the reasons why the form 10-K, 11-K, 20-F, 10-Q or N-SAR, or the transition report or portion thereof could not be filed within the prescribed time period. (Attach extra sheets of needed.) The registrant did not receive nor finalize all necessary information in sufficient time to prepare the annual report.The information will be received and prepared for filing in the annual report within the necessary extension period. Part IV-Other Information 1. Name and telephone number of person to contact in regard to this notification Ray A. Smith 263-1800 (Name) (Area Code) (Telephone No.) 2. Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). xYeso No 3. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No TRYCERA FINANCIAL, INC. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 30, 2010 By: /s/Ray A. Smith Ray A. Smith, President and CEO
